Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-10 are currently pending as of the reply and amendments filed on 10/11/21. Claims 1-5 and 11-12 have been canceled. 
The 102(a)(1) rejection over Yoon et. al., KR 10-187116 B1 as evidenced by Farrell is withdrawn in view of the amended claims. 
Claims 6-12 were previously rejected for nonstatutory double patenting over the claims of USP 10370364 in view of Wynn et. al., Nat. Med., vol. 18(7), pp. 1028-1040, publ. 2012. Although the claims have been amended to exclude treatment of NASH, and the rejection is modified in view of the amendments to the claims, Applicant’s arguments in response to this rejection will be addressed inasmuch as they may apply to the modified rejection.

Applicant has argued the instant claims as amended recite treating an inflammatory disease selected from Crohn’s, ulcerative colitis, rheumatoid arthritis, lupus, multiple sclerosis, and psoriasis, and Youn is silent as to regulatory inflammatory response. Applicant has argued although Youn discloses a composition for treating NASH which is relative to inflammation, the effects of treating NASH are based on blocking fibrosis of hepatocytes, not based on regulating the inflammatory response. Applicant has discussed how fibrosis is a disease in which excess fibrous connective tissue is formed in an organ or tissue in a reparative or reactive process, 

Applicant’s arguments have been fully considered but they are not found persuasive. The instant claims are drawn to treating an inflammatory disease, not to regulating the inflammatory response. While Applicant’s discussion of the differences between fibrosis and inflammation has been considered, the examiner notes that Wynn teaches fibrosis as a feature of most chronic inflammatory diseases, including lupus, rheumatoid arthritis, Crohn’s, and NASH. Thus, both inflammation and fibrosis are components of lupus, rheumatoid arthritis, Crohn’s, and NASH. 

Applicant has further argued while Youn discloses treatment of fibrosis by regulating EMT (para [0006]-[0007]), the instant specification discloses “the anti-inflammatory composition of the present invention can inhibit inflammatory response even at an early stage by inhibiting the interaction between CD14 and LPS, and blocking CD14 expression. Applicant has further added the anti-inflammatory composition can inhibit TNFalpha and IL-1beta expression, key factors in inflammatory response, and can also regulate expression of other important inflammatory response factors such as CCL2, CCL7, CXCL2, CHOP, and NOX1. Applicant has asserted the present invention is vastly different from Youn due to the above noted physiological effect. 

Applicant’s arguments are not found persuasive. Applicant appears to be arguing mechanistic points of the invention, which are not recited by the instant claims. Moreover, the compound taught by Youn is the same compound recited in the instantly claimed method of treatment. Therefore, while Youn doesn’t explicitly disclose inhibiting TNF alpha or IL-1beta expression, Youn nonetheless teaches the same compound; it is uncertain therefore how, by administering the same compound of the instant claims, the biological effects would differ. Furthermore, as discussed previously, Wynn teaches fibrosis and inflammation as features of lupus, rheumatoid arthritis, Crohn’s, and NASH.

Applicant has further argued it is known in the art current therapeutic agents against fibrosis include pirfenidone (for idiopathic pulmonary fibrosis), nintedanib (for idiopathic pulmonary fibrosis), and ruxolitinib (for treating myelofibrosis), rather than inflammation, and conversely, anti-inflammatory drugs are not used to treat fibrosis. Applicant has maintained therefore the present invention is vastly distinguished from Youn as to treating specific inflammatory disease, such as Crohn’s, ulcerative colitis, rheumatoid arthritis, lupus, multiple sclerosis, and psoriasis. Applicant has further argued although Wynn teaches fibrosis as the final and common outcome of many chronic inflammatory diseases, a skilled artisan would not consider Wynn because the effects of treating the non-alcoholic steatohepatitis of Youn are based on blocking fibrosis of hepatocytes, not based on regulating the inflammatory response. Applicant has maintained there is no motivation for a skilled artisan to consider Youn and Wynn 

Applicant’s arguments are not found persuasive. As discussed in Wynn, lupus, rheumatoid arthritis, Crohn’s, and NASH are characterized by fibrosis and inflammation, not just one or the other. While Applicant’s appear to have argued agents that treat fibrosis don’t treat inflammation, and vice versa, the diseases recited for treatment in the amended claims are characterized by both fibrosis and inflammation, as taught by Wynn. Since Youn teaches the compound of the instant claims for treating fibrosis and NASH, and as Wynn teaches NASH, along with the diseases recited by the instant claims, are also characterized by inflammation, it is maintained it would have been prima facie obvious to have applied the treatment to another disease characterized by fibrosis and inflammation, such as the diseases recited for treatment by the instant claims. The nonstatutory double patenting rejection is still proper. This rejection will be reiterated, with modification to account for the amended claims.

In consideration of the amendments to the claims excluding the previously elected inflammatory disease, NASH, search and examination has been extended to another species, Crohn’s disease, in accordance with MPEP 803.02. A new 103 rejection is made over the amended claims, discussed below. 
Claims 6-10 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et. al., KR 10-187116 B1, published in the Korean language on 7/2/2018 (cited in an IDS, of previous .
The claims are drawn to a method of treating an inflammatory disease in a subject in need thereof comprising providing a composition comprising, as an active ingredient, a compound represented by formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, or a salt thereof, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

; and administering the composition to the subject, wherein the inflammatory disease is Crohn’s disease. 
st para under description of embodiments): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; wherein R2, R3, R4, or R5 is hydrogen, methyl, ethyl, methoxy, hydroxyl, acetyl, acetoxy, carboxyl, benzoyloxy, 3,4,5-trihydroxy benzoyloxy, or C5-6 heteroaryl; R1 is C1-5 alkyl, C5-6 cycloalkyl, C5-6 heteroalkyl having at least one heteroatom selected from O and N, C6-12 aryl, or heteroaryl having at least one heteroatom selected from O and N. Yoon discloses providing the compound as described above or its pharmaceutical salt in a pharmaceutical composition or food composition with an acceptable carrier for treating NASH (p. 5 of 17, see all para before Effects of the Invention; p. 6 of 17, see 4th-5th para from bottom of page). Yoon discloses oral administration and parenteral administration (Abstract; p. 6 of 17, next to last para). Yoon in particular discloses the following compounds of formula 1 (see Korean publication, bridging para between pp. 3-4): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. These compounds are recited by instant claim 9. 
Yoon doesn’t teach treating Crohn’s disease.
Caligiuri teaches inflammation and fibrosis as characteristics of NASH (p. 1, 2nd para of Intro-p. 2, top para & Fig. 1); Caligiuri further teaches inflammation as a crucial aspect in the pathogenesis of NASH (p. 10, 1st para under section 9). 
Sorrentino teaches inflammation and fibrosis as components of Crohn’s disease (Title; p. 699, left col., 1st-2nd para). Sorrentino further teaches fibrosis results primarily from rapid proliferation of fibroblasts in response to inflammation (p. 699, right col., top para), and fibrotic mechanisms in Crohn’s disease are activated by inflammation (p. 700, left col., last para-right col., top para). 



Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10370364 in view of Wynn et. al., Nature Med., vol. 18(7), pp. 1028-1040, publ. 2012, of previous record. The instant claims are drawn to a method of treating an inflammatory disease in a subject in need thereof comprising providing a composition comprising, as an active ingredient, a compound represented by formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, or a salt thereof, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The compounds claimed in US ‘364 are therefore structurally identical to those recited in the instant claims. Claims 7-10 of US ‘364 recite treatment of fibrosis and fibrotic diseases, and while the instant claims don’t explicitly recite treatment of fibrosis or fibrotic diseases, inflammation is a characteristic of fibrosis and st para; p. 1029, Fig. 1). Wynn teaches low-grade, persistent inflammation is thought to further contribute to fibrosis progression in cardiovascular disease and hypertension (p. 1028, right col., last para-p. 1029, left col., top para).  Wynn further teaches innate inflammatory mediators regulate fibrosis in fibrotic diseases, including Crohn’s disease, liver fibrosis, pulmonary fibrosis, and NASH (p. 1030, left col., last para-right col., top para). As the instant claims recite treating inflammatory diseases, and Wynn teaches inflammation as a key component of fibrotic disease, it would have been prima facie obvious to have applied the instantly claimed method to treating fibrosis and fibrotic diseases as recited by the claims of US ‘364, with a reasonable expectation of success. The claims are not patentably distinct. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Conclusion
Claims 6-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627